Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan Adams on 01/14/2022.

The application has been amended as follows: 

	Please amend the claims as follows:
1. (Currently Amended) An efficient power generation tile comprising; at least a first and a second solar concentrators where each of the first and second solar concentrators comprises an external reflective surface and an external non- reflective surface disposed opposite the reflective surface; at least one photovoltaic material with a solar receptive surface and a non-solar receptive surface disposed on the external non-reflective surface of the second solar concentrator such that the reflective surface of the first solar concentrator redirects incident solar radiation towards the at least one photovoltaic material such that the at least one photovoltaic material experiences a greater solar flux relative to the case where the first photovoltaic material experiences unaltered solar radiation; and microscale structures independently disposed upon the external non-reflective surface of the first and second solar concentrators such that the independently disposed microscale structures are exposed to the outer environment, wherein the maximum dimensions of each of the independent microscale structures solar concentrators, respectively.
3. (Currently Amended) The efficient power generation tile of claim 1, wherein the first and second solar concentrators comprises a reflector and a substrate.
10. (Currently Amended) The efficient power generation tile of claim 3, wherein at least one of the first and second solar concentrators comprises a reflector disposed on a substrate, and further comprises a spring.
13. (Currently Amended) The efficient power generation tile of claim 1, wherein at least one of the first and second solar concentrators comprises a reflector that comprises two conductive 3APPLN NO. 14/728,985 REPLY TO OFFICE ACTION OF MARCH 18, 2021 portions that are electrically isolated except that they are each connected to a photovoltaic material such that the photovoltaic material can use the conductive portions as electrical contacts.
14. (Currently Amended) The efficient power generation tile of claim 1, wherein at least one of the first and second solar concentrators comprises two conductive springs, and wherein the at least one photovoltaic material is coupled with each of the two conductive springs such that it can use them as electrical contacts.
15. (Currently Amended) The efficient power generation tile of claim 1, wherein the first and second solar concentrators comprises a primary reflector and a secondary reflector, wherein the primary 
19. (Currently Amended) The efficient power generation tile of claim 1, wherein each of the first and second solar concentrators are parabolic in shape
20. (Currently Amended) The efficient power generation tile of claim 19, wherein each of the first and second solar concentrators comprises a reflector that comprises one of: aluminum, silver, a dielectric material, and combinations thereof.

Reasons for Allowance
Claims 1, 3-7, 9-20 are allowed. The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of independent claim 1 is that the prior art does not disclose microscale structures independently disposed upon the external non-reflective surface of solar concentrators such that the independently disposed microscale structures are exposed to the outer environment, wherein the maximum dimensions of each of the independent microscale structures is between approximately 1 µm to 100 µm, in conjunction with other limitation of the claim.
One of the closest prior art references is Shiao, U.S. Publication No. 2009/0133738 (already on the record). However, the size of the granules (420; Fig.4) of Shiao is between 0.2 mm and 3 mm [0044] which does not overlap with the claimed range of 1 to 100 micrometer. In addition, the granules of Shiao are coated within a binder and are thusly not considered to be exposed to the outer environment as required by the claimed invention and illustrated in Fig.26A-B and Fig.27A of the instant invention. 
Another pertinent prior art is Osamura, EP2317565 (already on the record).  Osamura teaches a heat dissipation layer 5 comprising microscale structures 6 that are within the claimed size of 1 µm to 
The pertinent prior arts, when taken alone or in combination cannot be reasonably construed as teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433. The examiner can normally be reached Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/NIKI BAKHTIARI/               Primary Examiner, Art Unit 1726